DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been cancelled.  Claims 21-44 have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, 141: 31-41, 2009) and Franklin et al. (US Publication No. 2013/0338385).
Tai et al. describe oleaginous yeast genetically engineered for enhanced production of lipids (abstract).  Yarrowia lipolytica is engineered for overexpression of diacylglycerol acyltransferase and acetyl-CoA carboxylase (abstract; Figures 1 and 3; Table 1).
	Tai et al. do not describe a recombinant yeast expressing a malic enzyme or a glycerol-3-phosphate acyltransferase.
	Courchesne et al. describe various genetic modifications for enhancing lipid production by lipogenic organisms (abstract; Figure 1; Table 1).  Overexpression of acetyl-CoA carboxylase, fatty acid synthase, acyl-CoA:diacylglycerol acyltransferase, malic enzyme and ATP:citrate lyase 
	Franklin et al. describe various genetic modifications for enhancing lipid production by lipogenic organisms (abstract).  An exogenous gene encoding glycerol-3-phosphate acyltransferase can be incorporated into an oleaginous cell such as Yarrowia lipolytica to enhance lipid production (paragraph [0079]; Table 1 and 20; paragraphs [0342]-[0343]).
	It would have been obvious to one of skill in the art to have overexpressed any of acetyl-CoA carboxylase, fatty acid synthase, acyl-CoA:diacylglycerol acyltransferase, malic enzyme, ATP:citrate lyase and glycerol-3-phosphate acyltransferase in the yeast of Tai et al. because Courchesne et al. and Franklin et al. teach that such genetic modifications can increase lipid production in lipogenic organisms.

	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, 141: 31-41, 2009), Franklin et al. (US Publication No. 2013/0338385) and Oguro et al. (Bioscience, Biotechnology, and Biochemistry, 79(3): 512-515, 2015).
	Tai et al., Courchesne et al. and Franklin et al. have been discussed above.  None of those references describes a recombinant organism which is a recombinant Lipomyces starkeyi.
	Oguro et al. teach that Lipomyces starkeyi is a lipogenic yeast with great industrial potential and can be genetically engineered (abstract).
It would have been obvious to one of skill in the art to have used Lipomyces starkeyi as the recombinant host for producing lipids, as described by Tai et al., Courchesne et al. and Lipomyces starkeyi is a lipogenic yeast with great industrial potential and can be genetically engineered.

	Claims 21, 22, 31, 34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, 141: 31-41, 2009), Franklin et al. (US Publication No. 2013/0338385) and Gomma et al. (Indian Journal of Microbiology, 55(4): 447-455, 2015).
Tai et al., Courchesne et al. and Franklin et al. have been discussed above.  None of those references describes a recombinant organism which expresses glycerol kinase and glycerol-3-phosphate dehydrogenase.
Gomma et al. describe genetic modifications for enhancing lipid production by Scenedesmus quadricauda (abstract).  Overexpression of acetyl-CoA carboxylase, glycerol kinase and glycerol-3-phosphate dehydrogenase was found to enhance production of triacylglycerol (abstract; Figure 6).
It would have been obvious to one of skill in the art to have overexpressed glycerol kinase and glycerol-3-phosphate in the lipogenic host cells of Tai/Courchesne/Franklin because Gomma et al. teach that enhanced lipid production would be expected by additionally expressing glycerol kinase and glycerol-3-phosphate dehydrogenase in a lipogenic cell already expressing acetyl-CoA carboxylase.

Claims 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, .
Tai et al., Courchesne et al. and Franklin et al. have been discussed above.  None of those references describes a diacylglycerol acyltransferase having at least 90% sequence identity to SEQ ID NO: 14 or SEQ ID NO: 58.
Geneseq Accession No. AXT55474 describes a diacylglycerol acyltransferase from Lipomyces starkeyi which is 100% identical with SEQ ID NO: 14.
Geneseq Accession No. BCG84303 describes a diacylglycerol acyltransferase from Lipomyces starkeyi which is 100% identical with SEQ ID NO: 58.
It would have been obvious to one of skill in the art to have used the diacylglycerol acyltransferase of Geneseq Accession No. AXT55474 and Geneseq Accession No. BCG84303 in the yeast of Tai/Courchesne/Franklin because they are the simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.I.

Claims 21, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, 141: 31-41, 2009), Franklin et al. (US Publication No. 2013/0338385) and UniProt Accession No. E2CWD2_LIPST (published November 30, 2010).
Tai et al., Courchesne et al. and Franklin et al. have been discussed above.  None of those references describes a malic enzyme having at least 90% sequence identity to SEQ ID NO: 34.
Lipomyces starkeyi which is 99.9% identical with SEQ ID NO: 34.
It would have been obvious to one of skill in the art to have used the malic enzyme of UniProt Accession No. E2CWD2_LIPST in the yeast of Tai/Courchesne/Franklin because it is the simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.I.

Claims 21, 22, 31, 34, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (Metabolic Engineering, 15: 1-9, 2013), Courchesne et al. (Journal of Biotechnology, 141: 31-41, 2009), Franklin et al. (US Publication No. 2013/0338385), Gomma et al. (Indian Journal of Microbiology, 55(4): 447-455, 2015) and UniProt Accession No. A0A0H3VB41_LIPST (published 14 October 2015).
Tai et al., Courchesne et al., Franklin et al. and Gomma et al. have been discussed above.  None of those references describes an acetyl-CoA carboxylase having at least 90% sequence identity to SEQ ID NO: 2.
	UniProt Accession No. A0A0H3VB41_LIPST describes an acetyl-CoA carboxylase from Lipomyces starkeyi which is 100% identical with SEQ ID NO: 2.
It would have been obvious to one of skill in the art to have used the acetyl-CoA carboxylase of UniProt Accession No. A0A0H3VB41_LIPST in the yeast of Tai/Courchesne/Franklin/Gomma because it is the simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-44 are rejected on the ground of nonstatutory double patenting as being 
unpatentable over claims 1-14 of U.S. Patent No. 10,662,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘448 patent recite species within the scope of the claims of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0270651 is the publication corresponding to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652